Citation Nr: 0706590	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to January 24, 
2003, for the assignment of a 70 percent rating for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to January 24, 
2003, for a total rating on the basis of individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, in which the RO granted the veteran's 
claim for an increased the rating for PTSD, to the extent 
that it increased his rating from 50 to 70 percent.  The RO 
assigned an effective date of January 24, 2003 for the 70 
percent rating.  The RO also granted a total rating on the 
basis of individual unemployability due to service-connected 
disability (TDIU), with an effective date of January 24, 
2003.  The veteran has appealed the issues of entitlement to 
earlier effective dates for the 70 percent rating and TDIU.  

In May 2004, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  However, in a statement received by the RO in 
August 2006, the veteran stated that he wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2006); 
see also, veteran's statements, received in February and May 
of 2006 (in which he indicated that he desired to have his 
claims adjudicated as soon as possible).  Accordingly, the 
Board will proceed without further delay.

The veteran's claim of entitlement to payment or 
reimbursement of medical expenses incurred at the Norman 
Regional Hospital for medical treatment on July 18, 2004, is 
being adjudicated in a separate decision.


FINDINGS OF FACT

1.  A VA progress note, dated September 5, 2002, fulfills the 
criteria for an informal claim for an increased rating for 
the veteran's service-connected PTSD.  

2.  In April 2003, the RO increased the veteran's rating for 
PTSD from 50 to 70 percent, and granted TDIU; the RO assigned 
an effective date of January 24, 2003 for the veteran's 70 
percent schedular rating, and TDIU.

3.  As of December 2, 2002, and no earlier, the veteran's 
PTSD is shown to have been manifested by occupational and 
social impairment with deficiencies in most areas.

4.  As of December 2, 2002, and no earlier, the veteran's 
service-connected disabilities precluded him from engaging in 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 2, 2002, 
and no earlier, for a 70 percent rating for PTSD have been 
met.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400(o)(2) (2006).

2.  The criteria for an effective date of December 2, 2002, 
and no earlier, for TDIU have been met.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Dates - Factual Background

The veteran submitted a claim for service connection for PTSD 
in August 1995.  The RO denied that claim in October 1995.  
The veteran was notified of this decision and of his 
appellate rights by letter dated November 2, 1995.  He did 
not appeal.  Thus, the October 1995 rating decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In July 1998, the veteran sought to reopen his claim.  The 
claim was denied by the RO in August 1998.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated August 25, 1998.  He did not appeal, and the 
August 1998 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  

The veteran again submitted a claim for service connection 
for PTSD in January 1999.  In May 2000, he was awarded 
service connection for PTSD, evaluated as 30 percent 
disabling, with an effective date for service connection and 
the 30 percent rating of April 20, 2000.  He was provided 
notice of this rating decision and his appellate rights on 
May 23, 2000.  The veteran submitted a notice of disagreement 
on July 20, 2000.  In a September 15, 2001, rating decision, 
the RO increased the PTSD evaluation to 50 percent, with an 
effective date of July 20, 2000.  The veteran was provided 
notice of this rating decision and his appellate rights on 
September 18, 2000.  A statement of the case addressing the 
issue of entitlement to a higher rating for PTSD was issued 
on September 17, 2001.  The veteran did not submit a timely 
substantive appeal with the May 2000 rating decision; nor did 
he submit a timely notice of disagreement with the September 
2001 rating decision.  Thus, the RO's May 2000 and September 
2001 rating decisions became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).    

On March 28, 2002, the veteran submitted a formal claim for 
increased compensation based on unemployability, VA Form 21-
8940.

In an August 2002 rating decision, the RO denied a claim for 
a rating in excess of 50 percent for PTSD and denied a TDIU.  
The veteran was notified of this decision and of his 
appellate rights by letter dated August 27, 2002.  On January 
24, 2003, the RO received the veteran's claim for an 
increased rating for PTSD.  Nowhere within this document did 
the veteran express disagreement with the August 2002 rating 
decision.  Rather, he stated, through his representative, 
that the "level of the effect of his PTSD has elevated."  
As there was no appeal, the RO's August 2002 decision became 
final.  Id.  

In a rating decision dated in April 2003, the RO increased 
the rating for PTSD from 50 to 70 percent, and granted the 
claim for TDIU.  The RO assigned an effective date of January 
24, 2003 for the veteran's 70 percent schedular rating and 
TDIU.  The veteran has appealed the issues of entitlement to 
earlier effective dates for his 70 percent rating, and TDIU.  
He requests an effective date in 1995 for the 70 percent 
schedular rating and TDIU.

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1) (2006).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2006); see Harper v. Brown, 10 Vet. 
App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 
135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992).  Thus, determining whether an effective date assigned 
for an increased rating is correct or proper under the law 
requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of 
all the evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

As previously stated, the RO denied a claim for an increased 
rating for PTSD and TDIU in August 2002.  Notification of 
this rating decision was sent to the veteran on August 27, 
2002.  This decision was not appealed, and became final.  The 
veteran's claim for an increased rating for PTSD was received 
on January 24, 2003.  However, the claims files include a VA 
progress note, dated September 5, 2002, which shows treatment 
for psychiatric symptoms and which meets the criteria for an 
informal claim.  See 38 C.F.R. §§ 3.155, 3.157 (2006).  There 
are no other VA treatment records related to PTSD dated 
between August 22, 2002 (the date of the last final rating 
decision) and September 5, 2002.  See 38 C.F.R. 
§ 3.400(o)(2).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).

A GAF score between 31 and 40 suggests some impairment in 
reality testing or communications, or impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  A GAF score between 41 and 50 suggests 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  A GAF score between 51 
and 60 suggests moderate symptoms OR moderate difficulty in 
social, occupational, or school functioning.  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV at 47 (American Psychiatric 
Association 1994) ("QRDC DSM-IV").  

The Board further notes that although some of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule (e.g., such symptoms as nightmares), the 
symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or 
exhaustive list of symptomatology which may be considered for 
a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Decisions of the Social Security Administration regarding 
unemployability, while relevant, are not controlling with 
respect to VA determinations.  See Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 
461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).

With regard to the history of the veteran's disability, see 
38 C.F.R. § 4.1 (2006), the Board notes that the evidence 
includes a private hospital report, dated in 1969, which 
shows that the veteran was admitted for treatment of a self-
inflicted gunshot wound to the abdomen.  

The next medical evidence is a VA hospital report, dated in 
October 1991, which shows that the veteran was hospitalized 
with Axis I diagnoses of alcohol dependence and alcohol 
withdrawal.  He reported a history of four marriages, at 
least six convictions for DUI (driving under the influence), 
and heavy drinking.  At that time, he reported an employment 
history as an oilfield worker, home builder, and in 
construction, with current employment as an auto mechanic.  

A VA hospital report, dated in August 1995, shows treatment 
for alcohol detoxification, with Axis I diagnoses of alcohol 
dependence and withdrawal, diazepam abuse, and PTSD.  He 
reported that he was self-employed as a mechanic, and that he 
owned a bar.  He was assigned a current GAF score of 57, and 
a high score of 55 for the past year.  

A report from a private psychologist, dated in December 1998, 
shows that the veteran was noted to have severe PTSD 
symptoms, with significant areas of dysfunction that 
interfered with daily functioning.  

A VA PTSD examination report, dated in April 1999, shows Axis 
I diagnoses of PTSD, mild, generalized anxiety disorder, 
moderate, major depression, moderate, and alcohol dependence, 
cocaine abuse (both in remission).  He was assigned a GAF 
score of 50-55.  

A report from a private psychologist, dated in February 2000, 
shows that the veteran was noted to have severe symptoms, and 
was judged to be disabled, with Axis I diagnoses of PTSD, 
major depressive disorder, alcohol dependence, and cocaine 
dependence (both reportedly in sustained full remission).  He 
was assigned a current GAF score of 41, and a high score of 
45 for the past year.  

A report from a private psychologist, dated in April 2001, 
contains Axis I diagnoses of PTSD, and major depressive 
episode, with a GAF score of 35.  

Reports from a private physician, dated between 2000 and 
2001, indicate that the veteran was disabled due to neck and 
low back symptoms related to an on-the-job injury in 1998.  

Overall, VA progress notes, dated between 1992 and August 
2001, show a number of treatments for psychiatric symptoms, 
with ongoing group therapy in 1999.  His diagnoses included 
PTSD, substance abuse, alcohol abuse, and major depression.  
His GAF scores ranged between 45 and 70.  These records show 
that reported employment as an auto mechanic.  See e.g., VA 
progress notes, dated in February 2000.  

A history of the veteran's earnings between 1970 and 1999 
from the Social Security Administration indicates that the 
veteran earned less than $5,000 in 1998, and $600 in 1999. 

The claims files include a TDIU claim (VA Form 21-8940), 
received in March 2002, which shows that the veteran reported 
having two years of high school, and a work history of 15 
years in sales and delivery for an oil field supply company, 
about five years as a cable installer, about seven years as a 
self-employed mechanic and tavern owner, and several months 
installing mufflers on cars.  He stated that he had last 
worked in January 1999, and indicated that he had been 
injured on the job.  


A.  Earlier Effective Date - 70 Percent Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under DC 9411, a 70 percent rating is warranted for PTSD 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

A decision of the Social Security Administration (SSA) dated 
in September 2001, shows that the veteran's educational and 
employment history was noted to include a high school 
education, and a semi-skilled work background, with work as a 
mechanic, salesman, cable installer, tavern owner, and truck 
driver.  The SSA determined that the veteran was disabled as 
of January 1999 due to PTSD, an anxiety disorder, and 
arthritis.  The SSA's relevant supporting medical reports 
were discussed in Part I.  

VA progress notes show the following: in September 2001, the 
veteran denied major problems.  He reported that he slept and 
ate well.  On examination, he was coherent, he denied 
suicidal or homicidal ideations.  He was depressed.  Insight 
and judgment were adequate.  The assessment was PTSD.  The 
report indicates that the veteran was taking several 
prescriptions.  He was assigned a GAF score of 65.  The 
progress notes indicate that the veteran participated in 
group therapy between September and November 2001.  In 
September 2002, the veteran complained of depression, feeling 
angry, poor sleep, and it was noted that he "denies major 
problems."  On examination, he was coherent, he denied 
suicidal or homicidal ideations.  He was depressed.  Insight 
and judgment were adequate.  He denied drinking.  The 
assessment was PTSD.  His prescriptions were noted to include 
trazodone, and wellbutrin, and effexor.  He was assigned a 
GAF score of 60.  

A report from a private psychiatrist, dated in June 2002, 
notes Axis I diagnoses of PTSD, major depression, and a pain 
disorder.  The veteran was assigned a current GAF score of 
60, and a high score of 60 for the past year.  

A report from a private psychologist, Judith R. Curry, Ph.D., 
dated in January 2003, states that the veteran was seen on 
December 2, 2002, and that he had significant evidence of 
PTSD.  He reported the following: his drug and alcohol 
dependence were in sustained full remission.  He attended 
church and support groups, although he tended to sit in the 
back and leave early.  He tried to avoid crowds when shopping 
and disliked waiting in line.  He avoided restaurants, other 
than to get take-out food.  He spent his day looking out the 
windows and had no hobbies or interests.  He had a mobile 
home on three acres.  He had contact with his six year-old 
son on a regular basis, and was building a relationship with 
an older son, but had very sporadic contact.  Dr. Curry noted 
that the veteran was unable to participate in significant 
activities, sought social isolation, and had to avoid crowds.  
Flashback issues had decreased somewhat.  He had panic 
symptoms associated with his PTSD.  The Axis I diagnoses were 
PTSD, major depressive disorder, panic disorder, alcohol 
dependency, and cocaine dependency (both reportedly in 
sustained full remission).  He was assigned a current GAF 
score of 38, and a high score of 44 for the past year.  

The Board finds that the evidence shows that the veteran's 
PTSD symptoms resulted in occupational and social impairment 
with deficiencies in most areas, and that the criteria for a 
rating of 70 percent for PTSD under DC 9411 were met as of 
December 2, 2002.  In this regard, the Board first notes that 
it appears that Dr. Curry's January 2003 report was the basis 
for the RO's grant of a 70 percent rating in its April 2003 
decision.  To the extent that the RO determined that the date 
of the claim was January 23, 2003, and assigned an effective 
date for the 70 percent rating as of that date, the law is 
clear that an effective date for an increased rating in cases 
such as this may be assigned up to one year prior to the date 
of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 
Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  In this case, 
the Board has determined that the date of the claim is 
September 5, 2002, based on a VA progress note.  38 C.F.R. 
§ 3.157.  Furthermore, Dr. Curry's January 2003 report states 
that the veteran was seen on December 2, 2002, and the 
findings in her January 2003 report are clearly taken from 
this examination.  These findings included the observation 
that the veteran was unable to participate in significant 
activities, sought social isolation, and had to avoid crowds; 
and that he had panic symptoms, a current GAF score of 38, 
and a high score of 44 for the past year.  The GAF score of 
38 is evidence of some impairment in reality testing or 
communications, or impairment in several areas.  The score of 
44 suggests serious symptoms.  See QRDC DSM-IV.  Accordingly, 
the Board finds that the evidence is at least in equipoise, 
and that affording the veteran the benefit of all doubt, that 
the criteria for an effective date of December 2, 2002 for 
the 70 percent rating for PTSD have been met.  The claim is 
therefore granted.  

An effective date prior to December 2, 2002 is not warranted.  
The evidence dated prior to this time (i.e., the September 5, 
2002 VA treatment record) shows that the veteran denied 
having major problems.  On examination, he was depressed, but 
was coherent.  He denied suicidal or homicidal ideations.  
Insight and judgment were adequate.  He was assigned a GAF 
score of 60, which is representative of moderate symptoms.  
See QRDC DSM-IV.  In summary, prior to December 2, 2002, 
there is insufficient evidence of such symptoms as 
obsessional rituals, defects in speech, near-continuous panic 
or depression, impairment in the ability to function or 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; inability to establish and 
maintain effective relationships, such that the criteria for 
a 70 percent rating are shown to have been met.  


B.  Earlier effective date for a TDIU

The veteran asserts that he is entitled to an effective date 
prior to January 23, 2003 for a TDIU.  He has requested an 
effective date for TDIU in 1995, based upon the argument that 
he has had a pending and unadjudicated claim for an increased 
rating since that time.  See veteran's notice of 
disagreement, received in August 2003.   

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).  

In Part I.A., the Board determined that the earliest date of 
a viable increased rating claim was September 5, 2002.  With 
regard to the RO's grant of TDIU in April 2003, the veteran 
did not file a TDIU claim, rather, the RO raised this issue 
sua sponte, based on the evidence of unemployability.  See 
generally Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  
To the extent that the veteran asserts that he had a pending 
TDIU claim since 1995, this is incorrect.  As previously 
noted, in an August 2002 rating decision, the RO denied a 
claim for a rating in excess of 50 percent for PTSD, and 
denied TDIU.  There was no appeal, and the RO's decision 
became final.  

In Part I.A., the Board determined that an effective date of 
December 2, 2002 is warranted for the veteran's 70 percent 
rating for his service-connected PTSD (the veteran has no 
other service-connected disabilities).  Given the foregoing, 
the minimum schedular criteria for TDIU are met as of 
December 2, 2002.  See 38 C.F.R. § 4.16(a).  

The Board finds that the criteria for TDIU are met as of 
December 2, 2002.  Specifically, Dr. Curry's previously 
discussed January 2003 report indicates that 
the veteran was seen on December 2, 2002; her January 2003 
report is clearly based on this examination.  In this report, 
Dr. Curry assigned the veteran a current GAF score of 38, 
accompanied by a notation "severely isolated and unable to 
work."  This score of 38 is evidence of some impairment in 
reality testing or communications, or impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  See QRDC DSM-IV.  There is no 
contemporaneously dated medical of evidence of record to 
contradict these findings.  In summary, the Board finds that 
the evidence is reasonably consistent with the conclusion 
that the criteria for TDIU are met on and after December 2, 
2002.  Therefore, resolving all doubt in the veteran's favor, 
the Board finds that the evidence is at least in equipoise, 
and that TDIU is established as of December 2, 2002.

The criteria for TDIU are not shown to have been met prior to 
December 2, 2002.  In this regard, the minimum schedular 
criteria for TDIU are not met prior to this date.  Therefore, 
the only possible basis for an award of TDIU prior to 
December 2, 2002 is on an extraschedular basis.  Ordinarily, 
the VA Schedule for Rating Disabilities will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total 
rating based on individual unemployability may be assigned in 
the case of a veteran who fails to meet the percentage 
requirements but who is unemployable by reason of service- 
connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75- 
91, 57 Fed. Reg. 2317 (1992).  Factors such as employment 
history, as well as educational and vocational attainments, 
are for consideration.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough. A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Id.

The Board finds that the schedular evaluation is not 
inadequate.  During the time period in issue, the veteran was 
receiving a 50 percent rating for his PTSD.  The veteran's 
percentage rating represented as far as could practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  See 38 C.F.R. § 4.1 (2006).  
In addition, the applicable diagnostic code (DC), DC 9411, 
provided for a rating of up to 100 percent.  

As previously noted, the evidence showed that the veteran 
denied having major problems.  On examination, he was 
depressed, but he was coherent.  He denied suicidal or 
homicidal ideations.  Insight and judgment were adequate.  He 
was assigned a GAF score of 60, which is representative of 
moderate symptoms.  See QRDC DSM-IV.  In reaching this 
decision, the Board has considered the historical evidence, 
as well as the SSA's September 2001 decision.  However, some 
of this evidence indicates that the veteran was disabled due 
to neck and low back symptoms related to an on-the-job injury 
in 1998, and some of it includes GAF scores as high as 70.  
Furthermore, the aforementioned VA progress notes, dated 
between September 2001 and December 2002 are considered more 
probative of the veteran's current condition.  Francisco.  In 
summary, prior to December 2, 2002, the evidence is 
insufficient to show that the veteran had an exceptional 
disability picture.  The evidence does not show that, even 
when considering his limitations and exacerbations, that some 
factor exists which takes the veteran's service-connected 
disability outside the realm of the usual so as to render 
impracticable his schedular rating.  Consequently, the Board 
concludes that the assignment of an extraschedular rating is 
not warranted in this case.  Floyd; Bagwell.


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in November 2003, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes that the November 2003 letter was sent 
to the veteran after the RO's decision that is the basis for 
this appeal.  However, any defect with respect to the timing 
of the VCAA notice in this case was nonprejudicial.  There is 
no indication that the outcome of the claims have been 
adversely affected, as all evidence received has been 
considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  For these reasons, the timing of the VCAA 
notice was not prejudicial.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  These claims specifically involve 
effective date issues, and the veteran was afforded 
sufficient notice in a May 2006 letter.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

An effective date of December 2, 2002, and no earlier, for 
the assignment of a 70 percent rating for PTSD, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An effective date of December 2, 2002, and no earlier, for 
TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


